Citation Nr: 1419695	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-23 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in an April 2003 rating decision that denied service connection for tinnitus.

2.  Whether CUE is present in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable evaluation for irritable bowel syndrome.

(The issues of service connection for a bilateral hip disorder, a bilateral ankle disorder, and a left knee disorder, and entitlement to an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In a February 2013 rating decision, the RO did not find CUE in an April 2003 rating decision that denied service connection for tinnitus or in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable evaluation for irritable bowel syndrome.  In a statement received by VA in September 2013, the Veteran indicated that she disagreed with the decision to not grant her claims.  The CUE claims must be remanded to allow the RO to provide the Veteran with a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issues of whether CUE is present in an April 2003 rating decision that denied service connection for tinnitus and in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable evaluation for irritable bowel syndrome.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


